Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5, 7-8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota (Ota; Jin et al., US 20180095575 A1). 
Regarding claim 2, Ota teaches a method for driving a display device (Ota; see [0002]) comprising
a display region comprising a plurality of gate signal lines electrically connected to pixels (Ota, Fig. 2, describes a display panel PNL containing a display region DA formed of a pixel PX array electrically connected to gate signal lines G1 to Gm; see [0039], [0041]), 
the method comprising the steps of: detecting proximity or contact of an object to the display region by performing a detection operation during a frame period while displaying an image (Ota, Fig. 6, describes performing a plurality of touch detection 
and supplying pulses to a part of the plurality of gate signal lines during the frame period (Ota, Fig. 2, describes a display panel PNL containing a display region DA formed of a pixel PX array electrically connected to gate signal, or row lines G1 to Gm; see [0039]; Fig. 6, describes suppling a plurality of pulses SELR/G/B on gate signal lines; see [0071]); 
wherein the detection operation is performed while no pulses are supplied to the plurality of gate signal lines during the frame period (Ota, Fig. 6, shows a touch detection operation during period Tx1 before and not overlapping a display period), 
and wherein the detection operation is not performed throughout the step of supplying the pulses to the part of the plurality of gate signal lines during the frame period (Ota, Fig. 6, shows separate non-overlapping display and touch detection periods). 
Regarding claim 5, Ota teaches a method for driving a display device (Ota; see [0002]) comprising  
a display region and a sensor array (Ota, Fig. 1, describes a display device DSP having a display panel PNL containing a display region DA,  and a sensor array, or a touch detection electrodes Rx; see [0029], [0033]), 
wherein the display region comprises a pixel array comprising a plurality of gate signal lines electrically connected to pixels (Ota, Fig. 2, describes a display panel PNL containing a display region DA formed of a pixel PX array electrically connected to gate signal lines G1 to Gm; see [0039], [0041]), 

and supplying pulses to a part of the plurality of gate signal lines during the frame period (Ota, Fig. 2, describes a display panel PNL containing a display region DA formed of a pixel PX array electrically connected to gate signal, or row lines G1 to Gm; see [0039]; Fig. 6, describes suppling a plurality of pulses SELR/G/B on gate signal lines; see [0071]); 
wherein the detection operation is performed on the entirety of the sensor array while no pulses are supplied to the plurality of gate signal lines during the frame period (Ota, Fig. 6, shows a touch detection operation during period Tx1 before and not overlapping a display period), 
and wherein the detection operation is not performed on the entirety of the sensor array throughout the step of supplying the pulses to the part of the plurality of gate signal lines during the frame period (Ota, Fig. 6, shows separate non-overlapping display and touch detection periods). 
Regarding claim 7, Ota teaches the method for driving the display device according to claim 5, 
wherein the pixel array and the sensor array overlap each other (Ota, Fig. 1, describes a display device DSP having a display panel PNL containing a display region 
Regarding claim 8, Ota teaches the method for driving the display device according to claim 5, 
wherein a display unit comprises the pixel array, and wherein a sensor unit comprises the sensor array (Ota, Fig. 2, describes a display panel PNL containing a display region DA formed of a pixel PX array; see [0039]; Fig. 1, describes a display device DSP having a display panel PNL containing a display region DA, and a sensor unit SE containing a sensor array, or touch detection electrodes Rx; see [0029], [0033]). 
Regarding claim 10, Ota teaches a method for driving a display device (Ota; see [0002]) comprising 
a display region and a sensor array (Ota, Fig. 1, describes a display device DSP having a display panel PNL containing a display region DA,  and a sensor array, or a touch detection electrodes Rx; see [0029], [0033]), 
wherein the display region comprises a pixel array comprising a plurality of gate signal lines electrically connected to pixels (Ota, Fig. 2, describes a display panel PNL containing a display region DA formed of a pixel PX array electrically connected to gate signal lines G1 to Gm; see [0039], [0041]), 
the method comprising the steps of: detecting proximity or contact of an object to the display region by performing a detection operation during a frame period while displaying an image (Ota, Fig. 6, describes performing a plurality of touch detection operations during touch detection periods and a plurality of display operations during separate display periods in the same frame period; see [0067], [0069]); 

wherein the detection operation is performed on the entirety of the sensor array both before and after the step of supplying the pulses to the part of the plurality of gate signal lines during the frame period (Ota, Fig. 6, shows a touch detection operation during period Tx1 before a display period, and also shows a touch detection operation during period Tx2 after the display period), 
and wherein the detection operation is not performed on the entirety of the sensor array throughout the step of supplying the pulses to the part of the plurality of gate signal lines during the frame period (Ota, Fig. 6, shows separate non-overlapping display and touch detection periods). 
Regarding claim 12, Ota teaches the method for driving the display device according to claim 10, 
wherein the pixel array and the sensor array overlap each other (Ota, Fig. 1, describes a display device DSP having a display panel PNL containing a display region DA,  and a sensor array, or a touch detection electrodes Rx overlapping the display region DA; see [0029], [0033]). 
Regarding claim 13, Ota teaches the method for driving the display device according to claim 10, 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 9, 11 and 14 are rejected under 35 USC § 103 as being unpatentable over Ota (Ota; Jin et al., US 20180095575 A1) in view of Umezaki (Umezaki; Atsushi, US 20110254826 A1). 
Regarding claim 3, Ota discloses the method for driving the display device according to claim 2, further comprising the step of 

Ota differs from the instant invention only in that Ota does not expressly state halting pixel selection signals for greater than a frame period, as might be implied by the clause “
However, in an analogous field of endeavor, Umezaki discloses a method for a display device (Umezaki; see [0002]) which 
halts pixel selection signals for greater than a frame period (Umezaki, Fig. 3, showing a time period Tc during which pixel selection pulses are not applied to gate signal lines 111; see [0064-[0065]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Ota’s method for driving a display device which scans the display during a display operation time period in the frame period, and performs a contact detection operation in non-overlapping time periods before and after a display operation time period in the same frame period, with Umezaki’s method for a display device which halts pixel selection signals for greater than a frame period, especially when considering the motivation to modify Ota with Umezaki arising from the stated desire to increase touch sensitivity by increasing the touch detection frequency (Umezaki; see [0085]-[0086]). 
Regarding claim 4, Ota discloses the method for driving the display device according to claim 2, 
wherein the pixels each comprise a transistor comprising a metal oxide 
Ota differs from the instant invention only in that Ota does not expressly state that a circuit structure such as a transistor channel is formed from a metal oxide material. 
However, in an analogous field of endeavor, Umezaki discloses a method for a display device (Umezaki; see [0002]) in which
a transistor channel is formed from a metal oxide material (Umezaki; see [0117]-[0120]) 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Ota’s method for driving a display device which scans the display during a display operation time period in the frame period, and performs a contact detection operation in non-overlapping time periods before and after a display operation time period in the same frame period, with Umezaki’s method for a display device in which a transistor channel is formed from a metal oxide material, especially when considering the motivation to modify Ota with Umezaki arising from the stated desire to increase touch sensitivity by increasing the touch detection frequency (Umezaki; see [0085]-[0086]).
Regarding claim 6, Ota discloses the method for driving the display device according to claim 5, further comprising the step of

Ota differs from the instant invention only in that Ota does not expressly state halting pixel selection signals for greater than a frame period, as might be implied by the clause “
However, in an analogous field of endeavor, Umezaki discloses a method for a display device (Umezaki; see [0002]) which 
halts pixel selection signals for greater than a frame period (Umezaki, Fig. 3, showing a time period Tc during which pixel selection pulses are not applied to gate signal lines 111; see [0064-[0065]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Ota’s method for driving a display device which scans the display during a display operation time period in the frame period, and performs a contact detection operation in non-overlapping time periods before and after a display operation time period in the same frame period, with Umezaki’s method for a display device which halts pixel selection signals for greater than a frame period, especially when considering the motivation to modify Ota with Umezaki arising from the stated desire to increase touch sensitivity by increasing the touch detection frequency (Umezaki; see [0085]-[0086]).
Regarding claim 9, Ota discloses the method for driving the display device according to claim 5, 
wherein the pixels each comprise a transistor comprising a metal oxide in a channel formation region (Ota, describes forming circuit structures such as a common electrode from a metal oxide material; see [0054]). 
Ota differs from the instant invention only in that Ota does not expressly state that a circuit structure such as a transistor channel is formed from a metal oxide material. 
However, in an analogous field of endeavor, Umezaki discloses a method for a display device (Umezaki; see [0002]) in which
a transistor channel is formed from a metal oxide material (Umezaki; see [0117]-[0120]) 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Ota’s method for driving a display device which scans the display during a display operation time period in the frame period, and performs a contact detection operation in non-overlapping time periods before and after a display operation time period in the same frame period, with Umezaki’s method for a display device in which a transistor channel is formed from a metal oxide material, especially when considering the motivation to modify Ota with Umezaki arising from the stated desire to increase touch sensitivity by increasing the touch detection frequency (Umezaki; see [0085]-[0086]). 
Regarding claim 11, Ota discloses the method for driving the display device according to claim 10, further comprising the step of 

Ota differs from the instant invention only in that Ota does not expressly state halting pixel selection signals for greater than a frame period, as might be implied by the clause “
However, in an analogous field of endeavor, Umezaki discloses a method for a display device (Umezaki; see [0002]) which 
halts pixel selection signals for greater than a frame period (Umezaki, Fig. 3, showing a time period Tc during which pixel selection pulses are not applied to gate signal lines 111; see [0064-[0065]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Ota’s method for driving a display device which scans the display during a display operation time period in the frame period, and performs a contact detection operation in non-overlapping time periods before and after a display operation time period in the same frame period, with Umezaki’s method for a display device which halts pixel selection signals for greater than a frame period, especially when considering the motivation to modify Ota with Umezaki arising from the stated desire to increase touch sensitivity by increasing the touch detection frequency (Umezaki; see [0085]-[0086]). 
Regarding claim 14, Ota discloses the method for driving the display device according to claim 10, 
wherein the pixels each comprise a transistor comprising a metal oxide 
Ota differs from the instant invention only in that Ota does not expressly state that a circuit structure such as a transistor channel is formed from a metal oxide material. 
However, in an analogous field of endeavor, Umezaki discloses a method for a display device (Umezaki; see [0002]) in which
a transistor channel is formed from a metal oxide material (Umezaki; see [0117]-[0120]) 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Ota’s method for driving a display device which scans the display during a display operation time period in the frame period, and performs a contact detection operation in non-overlapping time periods before and after a display operation time period in the same frame period, with Umezaki’s method for a display device in which a transistor channel is formed from a metal oxide material, especially when considering the motivation to modify Ota with Umezaki arising from the stated desire to increase touch sensitivity by increasing the touch detection frequency (Umezaki; see [0085]-[0086]). 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:
 Krah; Christoph Horst, US 20120182251 A1, describes a touchscreen device performing touch detection and display scanning in separate non-overlapping time slots in a given frame period; 
Vahid Far; Mohammad B. et al., US 20190279553 A1 describes a touchscreen device performing touch detection and display scanning in separate non-overlapping time slots in a given frame period; 
Umezaki; Atsushi	US 20110254826 A1, describes a touchscreen device employing an oxide semiconductor channel transistor in the pixel circuit, and which suspends scanning the display for time periods which exceed a frame period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Michael J Eurice/Primary Examiner, Art Unit 2693